Gregory W. Mitchell
State Bar ID#: 00791285
greg@mitchellps.com – E-mail
THE MITCHELL LAW FIRM, L.P.
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
(972)463-8417 – Office
(972)432-7540 – Facsimile
Attorneys for Debtor Robert Farrell Brinkley



                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

IN RE:                                              §
                                                    §      CASE NO: 18-40812
ROBERT FARRELL BRINKLEY,                            §
                                                    §      Chapter 13
          Debtor.                                   §


                          OBJECTION TO MOTION FOR RELIEF FROM STAY


TO THE HONORABLE U.S. BANKRUPTCY COURT JUDGE:

          COMES NOW, Robert Farrell Brinkley (“Debtor”), Debtor in the above-entitled and

numbered cause of action and files this Response to the Motion for Relief from Automatic Stay

(the “Motion”) filed by Planet Home Lending, LLC (“Movant”), and would show the court as

follows:

          1.         Debtor denies generally the assertions in Movant’s Motion.

          2.         Debtor alleges that the house in question – located at 4302 Cheyenne Drive,

Rowlett, Texas 75088 (the “Property”) – is adequately protected by insurance, equity in the

property, and arrearage payments which will be made through Debtor’s chapter 13 plan.

          3.         Debtor states further that the Property is necessary for an effective reorganization.

          4.         Debtor objects to the waiver of the time period provided in Bankruptcy Rule

4001(a)(3), and Movant has not asserted any basis for such waiver.

          5.         Debtor asserts that payments to Movant are expected to be caught up before a


OBJECTION TO MOTION FOR RELIEF FROM STAY – PAGE 1
hearing on this matter. If they are not, then Debtor intends to file a modification of his plan to

include any arrearage amount as part of his plan base to be paid out over the remaining term of

his bankruptcy plan.

        WHEREFORE, Debtor prays that the relief sought by Movant be denied and for such

other and further relief the court deems just and proper.


DATED this 5th day of February, 2020.


                                                    Respectfully submitted,

                                                    /s/ Gregory W. Mitchell
                                                    Gregory W. Mitchell
                                                    12720 Hillcrest Road, Suite 625
                                                    Dallas, Texas 75230
                                                    (972)463-8417 – Office
                                                    (972)432-7540 – Facsimile
                                                    State Bar ID: 00791285
                                                    E-mail: greg@mitchellps.com
                                                    ATTORNEYS FOR DEBTOR




OBJECTION TO MOTION FOR RELIEF FROM STAY – PAGE 2
                                     CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, a true and correct copy of the foregoing was
served via U.S. Mail and/or ECF to the required parties and creditors of the Debtor listed below.


                                                    THE MITCHELL LAW FIRM, L.P.


                                                    /s/ Gregory W. Mitchell
                                                    Gregory W. Mitchell
                                                    Attorney for Debtor
Chapter 13 Trustee
Ms. Carey Ebert
Via ECF

Office of the U.S. Trustee
Eastern District of Texas
Via ECF

Attorneys for Movant
Mr. Paul Kim
Barrett Daffin Frappier Turner & Engel, LLP
4004 Belt Line Rd., Suite 100
Addison, Texas 75001
Via ECF




OBJECTION TO MOTION FOR RELIEF FROM STAY – PAGE 3
